Citation Nr: 9933127	
Decision Date: 11/24/99    Archive Date: 12/01/99

DOCKET NO.  98-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected conversion reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1952 to August 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1997 rating decision from the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which continued a 10 percent evaluation 
for service-connected conversion reaction.  

The Board notes that by rating decision in June 1999, the RO 
denied service connection for post-traumatic stress disorder.  
The record does not, yet, contain a notice of disagreement to 
that decision, and the issue is not currently before the 
Board.  The veteran has until June 2000 to file a timely 
notice of disagreement to that decision.  38 C.F.R. § 
20.302(a) (1998).  


FINDING OF FACT

The veteran's conversion disorder is manifested by nervous 
stomach, anxiety, and fear of being totally dependent.  


CONCLUSION OF LAW

The criteria for a 30 percent evaluation for service-
connected conversion disorder have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. § 4.130, Diagnostic Code 
9424 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

A service neuropsychiatric evaluation was conducted in 
December 1953.  A diagnosis of mild psychogenic reaction 
headaches was reported.  The veteran filed an initial claim 
for VA benefits for a nervous condition in November 1954.  By 
rating decision in August 1955, the RO granted service 
connection for conversion reaction with a noncompensable 
evaluation, effective from August 8, 1954.  By rating 
decision in September 1996, the RO granted an increased 
evaluation of 10 percent for service-connected conversion 
disorder, effective from November 28, 1995.  In September 
1997, the veteran requested that his service-connected 
psychiatric disability be re-evaluated, as it had become 
worse.  

VA outpatient treatment records from August 1994 to July 1996 
noted complaints of anxiety and depression, with assessments 
of generalized anxiety disorder and anxiety disorder not 
otherwise specified.  

A VA examination was conducted in November 1997.  The veteran 
complained of constant headache and eye pain, nervous 
condition, nervous stomach, difficulty sleeping, nightmares, 
and memories of service in Korea.  The examiner noted that 
the veteran was presently being seen by a VA psychiatrist and 
was on medication for his condition.  The veteran reported 
that the medication made his life easier, but he had 
difficulty accepting his blindness, which had caused 
depression and feelings of inadequacy.  The veteran stated 
that he had not worked since 1984 due to deteriorating 
health, particularly his eyesight.  Mental status examination 
showed mildly depressed mood due to deterioration of health 
and slightly blunted affect.  The veteran reported suicidal 
ideation, but no attempt or plan.  The examiner noted good 
memory and coherent, relevant, and appropriate speech.  The 
examiner stated that, overall, the veteran appeared mildly 
depressed, which was manifested by loss of sleep, social 
isolation and dependency.  The examiner provided diagnoses of 
depressive disorder not otherwise specified, mild psycho-
physiological disorder manifested by nervous stomach, 
anxiety, and fear of being totally dependent, and mild post-
traumatic stress disorder.  A global assessment of 
functioning (GAF) rating of 60 was provided.  The examiner 
noted that the veteran was socially isolated due to poor 
eyesight and was not employable.  

A VA outpatient record in October 1998 noted complaints of 
hyper-alertness, flashbacks, anxiety, depression, difficulty 
concentrating, difficulty sleeping, and avoidance of crowds.  
A diagnosis of PTSD was reported.  

A VA fee basis examination was conducted in May 1999, and the 
examiner noted review of all VA treatment notes.  The veteran 
complained of difficulty sleeping.  The examiner noted no 
acute symptoms of mental illness, including anxiety or 
depression, during the interview.  The veteran reported no 
problem interacting with others and enjoyed socializing with 
friends from his time in service.  The veteran's daily 
activities included cooking for himself and participating in 
light household activity.  The veteran's speech was normal as 
to rate, quantity and amplitude.  He denied suicidal or 
homicidal ideation, delusional thoughts, and flashbacks.  
He reported auditory hallucinations, presenting as ringing in 
the ears.  His thought process was logical.  The examiner 
stated that the veteran's mood was "okay" and his affect 
constricted.  The examiner provided no psychiatric diagnosis 
and reported a GAF of 55.  The examiner stated that the 
veteran had no acute symptoms of conversion reaction, 
including neurological deficits.  The examiner further noted 
no symptoms of depression, thought disorder, or PTSD.  The 
examiner stated that the veteran was capable of concentrating 
adequately to maintain a part-time work schedule and could 
work effectively with others.  



II. Analysis

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629, 
632 (1992).  In the instant case, there is no indication that 
there are additional records, which have not been obtained 
and which would be pertinent to the present claims.  Thus, no 
further development is required in order to comply with VA's 
duty to assist mandated by 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1998).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2, which 
require the evaluation of the complete medical history of the 
veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (1998).

The Board notes that effective November 7, 1996, during the 
pendency of this appeal, the VA's Schedule for Rating 
Disabilities (Schedule), 38 C.F.R. Part 4, was amended with 
regard to rating psychiatric disabilities.  61 Fed. Reg. 
52695 (Oct. 1996) (codified at 38 C.F.R. § 4.130).  The Board 
further notes that the RO, in its December 1997 rating 
decision, considered the veteran's claim based on both the 
old and the new Schedule.  Because the veteran's claim was 
filed after the regulatory change (claim filed in September 
1997) occurred, he is entitled to application of the current 
Schedule only.  

The current Schedule provides for the following evaluations:  
? 10 percent for occupational and social impairment due to 
mild or transient symptoms, which decrease work efficiency 
and ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled by 
continuous medication;
? 30 percent for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due 
to such symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events); and
? 50 percent for occupational and social impairment with 
reduced reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment 
of short- and long-term memory; impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.  38 C.F.R. § 
4.130, Diagnostic Code 9424 (1998).

In the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV), a GAF of 51-60 is indicative of moderate 
symptoms (e.g. flat affect, circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

In the instant case, the record contains two VA examinations 
and treatment records dating from August 1994.  The VA 
outpatient treatment records noted diagnoses of generalized 
anxiety disorder, anxiety disorder not otherwise specified, 
and PTSD, but did not report any treatment or symptoms 
attributed to the veteran's service-connected conversion 
disorder.  The most recent medical examination in May 1999 
reported no acute symptoms of conversion reaction, and no 
symptoms of depression or anxiety.  The VA examination in 
November 1997, noted mild psycho-physiological disorder 
manifested by nervous stomach, anxiety and fear of being 
totally dependent.  Although the most recent examination did 
not note symptoms of anxiety, treatment records indicate 
ongoing treatment and medication for anxiety and the VA 
examination in November 1997 stated that anxiety was 
a manifestation of the veteran's psycho-physiological 
disorder.  It is not entirely clear from the record, which of 
the remainder of the veteran's reported symptoms--difficulty 
sleeping, depression, suspiciousness, panic attacks, and mild 
memory loss--are due to his service-connected psychiatric 
disorder and which are not.  However, the Board finds that 
the evidence does not preponderate against an evaluation of 
30 percent for the veteran's service-connected conversion 
disorder, as, at the very least, the veteran's reports of 
anxiety are symptomatic of this condition.  

The evidence of record does preponderate against an 
evaluation in excess of 30 percent for service-connected 
conversion disorder.  There is no evidence of the types of 
symptoms enumerated as the criteria for a 50 percent 
evaluation.  The veteran's affect was reported as constricted 
or slightly blunted, but not flattened.  The veteran's speech 
was normal on both examinations.  The evidence demonstrates 
no difficulty with complex commands nor is there evidence of 
impaired judgment or abstract thinking.  Finally, although 
the VA examiner in November 1997 noted that the veteran was 
socially isolated, such was due to his poor eyesight due to 
nonservice-connected glaucoma, not to his service-connected 
conversion disorder.  In addition, the physician in May 1999 
noted that the veteran enjoyed socializing and had no problem 
interacting with others, including in a work environment.  
The Board notes that although the GAF provided by both 
examiners indicates moderate symptomatology, such takes into 
consideration the symptomatology attributable to the 
veteran's nonservice-connected loss of eyesight, PTSD, and 
depression.  The Board finds that the evidence preponderates 
against an evaluation in excess of 30 percent for service-
connected conversion disorder.  


ORDER

Entitlement to an evaluation of 30 percent for service-
connected conversion disorder is granted.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

